UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DENISE VEAL CASE NO. 1:19-CV-00089
VERSUS JUDGE SUMMERHAYS
RAPIDES REGIONAL MEDICAL MAGISTRATE JUDGE PEREZ-MONTES
CENTER
JUDGMENT

This matter is presently before the court on two Motion to Dismiss for Failure to State a
Claim [docs. 3, 13] filed by Defendant. The Magistrate Judge has issued a Report and
Recommendation indicating that all of Plaintiffs claims are time-barred and should be dismissed.
_ The Plaintiff objected to the Report and Recommendation, conceding that her state law claims are
time-barred but arguing that her Title VII claims are not. Defendant has responded and agrees that
evidence in the record now suggests that the Title VII claims were timely filed and should survive
the motions to dismiss. Based upon the agreement of the parties,

IT IS ORDERED THAT the court adopts the Report and Recommendation with regard to
the state law claims and finds that those claims are time-barred and should be dismissed. The
Motions to Dismiss [doc. 3, 13] are GRANTED IN PART and DENIED IN PART. Plaintiff's
claims under state law are hereby DISMISSED. The Motions to Dismiss with respect to Plaintiff's
Title VII claims are DENIED and these claims may proceed.

THUS DONE in Chambers on this 24th day of September, 2019.

   

 

Robert R. Summerhays
United States District Judge
